Exhibit For ReleaseTuesday, January 12, 2010 OWLSTONE AND SELEX GALILEO EXECUTE EXCLUSIVE LICENSING TRANSACTION MONTEBELLO, NY - Advance Nanotech, Inc. (OTCBB: AVNA) is pleased to report that its minority owned subsidiary, Owlstone Nanotech, Inc. (“Owlstone”) has entered into an exclusive strategic development agreement with SELEX Galileo, a Finmeccanica company and one of Europe’s foremost aerospace and defense organizations.Owlstone and SELEX Galileo have executed a licensing agreement by which SELEX Galileo will obtain the exclusive right to develop and distribute Owlstone’s FAIMS chemical detection technology products within the military marketplace. Although the terms are confidential, the agreement is inclusive of an upfront exclusivity fee and development funding provided to Owlstone for the purposes of securing Owlstone’s engineering and technology capability within the military sector. The initial agreement is for a period of 12 months. This strategic transaction is the latest development in a three year SELEX Galileo funded collaboration to design and evolve its NexSense integrated detection platform to meet specifications set forth by military customers around the world. SELEX Galileo is a leader in surveillance, protection, tracking, targeting, navigation & control and imaging systems. “This new initiative marks a significant evolution in our continuing relationship with SELEX Galileo,” commented Owlstone’s CEO, Bret Bader. “We are delighted to forge this stronger link between our two companies as part of our ongoing effort to deliver revolutionary technology to this critical market.” Alastair Morrison, Senior Vice President Radar and Advanced Targeting at SELEX Galileo said, “We chose to work with Owlstone on the basis of their superior technical capabilities in micro-fabricated FAIMS systems. Securing exclusivity for the military sector represents a win for both organisations as it combines SELEX Galileo’s established market position with Owlstone’s proven innovation and engineering capability.” About SELEX Galileo SELEX Galileo, a Finmeccanica company, is a leading player in defence electronics. The Company employs over 7,000 people and operates in three domestic markets: UK, Italy and the US through dedicated legal entities. With a distinctive strength in airborne mission critical systems, and a wide range of capabilities for the battlefield and for homeland security applications, SELEX Galileo is always offering the best solution to its customers. Further information can be obtained from our website www.selexgalileo.com About Advance Nanotech, Inc. and Owlstone Nanotech, Inc. Advance Nanotech, Inc. owns a minority position in Owlstone Nanotech, Inc. ("Owlstone").
